Appeal by the People from an order of the Supreme Court, Kings County (Tomei, J.), entered October 7,1982, which granted defendant’s motion to set aside the verdict rendered August 4,1982, convicting defendant, after a jury trial, of manslaughter in the first degree. Order reversed, on the law, motion denied, verdict reinstated and matter remitted to the Supreme Court, Kings County, for further proceedings. Defendant’s claim that the jury’s verdict was repugnant was waived when defense counsel failed to complain of the alleged inconsistency until after the discharge of the jury, at which point it was no longer possible to remedy the defect, if any, by resubmission to the jury (People v Satloff, 56 NY2d 745, 746; People v Stahl, 53 NY2d 1048, 1050; People v Gupta, 86 AD2d 960, 961). Mollen, P. J., Titone, O’Connor and Niehoff, JJ., concur.